 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.28


Loan Agreement


Party A: Zhucheng Ziyang Ceramic Co., Ltd.
Party B: Shandong Zhucheng Rural Cooperation ("SZRC") Bank


Clause 1 Loan
 
1.
Type: Mid-long term loan

 
2.
The use of loan:  Buy Clay

 
3.
Loan  Amount: RMB 1,500,000

 
4.
Loan period: From November 11, 2009 to November 10, 2012.

 
5.
Interest rate:  Use floating rate and floats 0% of the benchmark interest
rate.  Interest payable monthly at an annual rate of 5.4%.

 
6.
Interest Settlement: Interest is paid monthly at the 20th of every month.
Borrower should pay the interest at every interest settlement day.



Clause 2 The rights and obligations of lender
 
1.
The lender has rights to know the production operation, financial activities,
inventories, usage of loan of the borrower, and required borrower to provide
files and information such as financial statements on time.

 
2.
If item 7,8 ,10 of clause 3 happens, or some other behaviors that may affect the
safety of loans, lender has rights to stop providing loans or take back loans
ahead of time.

 
3.
According to the agreement, when the lender takes back principal, interest,
default interest, compound interest and other expenses of borrower, lender has
rights to take from any bank accounts of borrower.

 
4.
If the amount isn’t enough to clear off the amounts payable of this agreement,
lender can use this amount to repay principal, interest, default interest,
compound interest and other expenses.

 
5.
If borrower doesn’t fulfill the duty of repayment, lender can disclose the
breach of contract of borrower to public.

 
6.
Give loan to borrower according to the agreement on schedule and in full amount.



Clause 3 The rights and obligations of borrower
 
1.
Have rights to get and use loan according to the agreement.

 
2.
Use the basic bank account of the lender to settle up the repayment.

 
3.
If the agreement involves foreign exchange, the borrower must get the approval
and registration according to the provisions.

 
4.
Pay back the principal and amount on time. If borrower needs extension, borrower
must send written application to borrower before the fifteen day of the due date
of this agreement. After the approval of borrower, both sides sign the loan
extension agreement.

 
5.
Use the loan according to the agreement, no tie up of appropriation of loan.

 
6.
Provide real, complete and valid financial statements or other information to
borrower monthly, and cooperate with lender to survey its production operation,
financial activities and usage of loans.

 
7.
If borrower carries out merge, bankrupt or some other behaviors which may cause
the change of credit and debt relationship, borrower must notify lender in
advance in written. The borrower is not allowed to carry out above-mentioned
behavior until the approval of lender and the settle down of debt.

 
8.
If other circumstances (such as stop production, go out of business) which will
have harmful influence on the repayment duty occurs, borrower must notify lender
in writing, and implement the procedure to maintain the creditor’s rights.


 
 

--------------------------------------------------------------------------------

 



 


 
9.
If borrower provides guarantee for others and pledge its main properties to
others, when this behavior may have effect on the capability of repayment under
this agreement, the borrower must notify lender in advance in writing and get
the approval of borrower.

 
10.
Borrower and its investors are not allowed to draw out capital illegally,
transfer assets or stocks to escape from debt.

 
11.
If borrower has changes on name, location, business range, etc, borrower must
notify lender in writing in time.

 
12.
If guarantor of this agreement lost the guarantee capability, or the value of
guaranty decreases, borrower must provide lender with other guarantee measures
upon approval of lender.

 
13.
Borrower must pay for the lawyer services under this agreement, such as
insurance, freight, evaluation, registration expenses.



Clause 4 Responsibility of breach of contract
 
1.
If lender doesn’t offer loans according to the agreement and causes the loss of
borrower, lender must pay penalty to borrower according to the amount and
extension date. The calculation of penalty is the same as the interest
calculation of overdue.

 
2.
If borrower doesn’t pay back the principal according to the deadline of
agreement, the interest rate of default interest is 50% plus the original
interest rate from the overdue date.

 
3.
If borrower doesn’t use the loan according to the agreement, the interest rate
of default interest is 100% plus the original interest rate from the date of
breach.

 
4.
For the outstanding interest, lender collects compound interest according to the
provision of the People’s Bank of China.

 
5.
If borrower breaches the duty of this agreement, lender has rights to require
borrower to correct behaviors, stop providing loans, take back provided loans in
advance.

 
6.
If the guarantor breaches the agreement, lender has rights to stop providing
loans or take back provided loans in advance.

 
7.
If lender file lawsuit to protect creditor’s right due to the breach of contract
of borrower, borrower must pay for the expenses of lawsuit, travel expenses and
other expenses.



Clause 5 Guarantee
The type of guarantee is warrandice. The guarantee agreement is signed
separately.


Party A: Zhucheng Ziyang Ceramic Co., Ltd.
Legal Represantitive Signature: /s/ Lingbo Chi
Party B: Shandong Zhucheng Rural Cooperation ("SZRC") Bank
Legal Represantitive Signature: /s/ Wei Zhao


November 11, 2009